1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South 4th Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00300-JCM-EJY
9                                        )
                       Plaintiff,        )
10                                       )
     vs.                                 )                 STIPULATION TO CONTINUE
11                                       )                 SENTENCING
     FERNANDO RAMIREZ, JR.,              )
12
                                         )
13
                       Defendant.        )
     ____________________________________)
14

15          IT IS HEREBY STIPULATED AND AGREED by and between defendant,
16
     FERNANDO RAMIREZ JR., by and through his counsel, Chris T. Rasmussen, Esq., and the
17
     United States America, by its counsel, Simon F. Kung, Assistant United States Attorney, that the
18
     above-captioned matter currently scheduled for sentencing on May 5, 2021 at 10:00 a.m. be
19
     vacated and continued for 90 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing;
23
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
24
     and the Defendant has no objection to this continuance;
25
            4. Denial of this request could result in a miscarriage of justice;
26
            5. For all the above- stated reasons, the ends of justice would best be served by a
27
     continuance of the sentencing date by 90 days.
28                                                     1
         Case 2:19-cr-00300-JCM-EJY Document 225 Filed 04/28/21 Page 2 of 4



1
          6. This is the sixth request for continuance.
2
          DATED this 28th day of April, 2021.
3

4

5    /s/ Chris T. Rasmussen                               /s/ Simon F. Kung
     _________________________                            ______________________________
6    CHRIS T. RASMUSSEN, ESQ.                             SIMON F. KUNG
     Attorney for Defendant                                Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  2
           Case 2:19-cr-00300-JCM-EJY Document 225 Filed 04/28/21 Page 3 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South 4th Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00300-JCM-EJY
9                      Plaintiff,        )
                                         )
10         vs.                           )                 FINDINGS OF FACT AND
                                         )                 CONCLUSIONS OF LAW
11                                       )
     FERNANDO RAMIREZ, JR.,              )
12
                                         )
13                     Defendant.        )
     ____________________________________)
14
                                          FINDINGS OF FACT
15
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing;
18
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
19
     and the Defendant has no objection to this continuance.
20

21
                                       CONCLUSIONS OF LAW
22
            1. Denial of this request would result in a miscarriage of justice;
23
            2. For all the above-stated reason, the ends of justice would best be served by a
24
     continuance of the sentencing date for 90 days.
25

26

27

28                                                     3
1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )               Case No.: 2:19-cr-00300-JCM-EJY
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     FERNANDO RAMIREZ, JR.,              )
8                                        )
                       Defendant.        )
9
     ____________________________________)
10
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for May 5,
11
                                                                    August 11
     2021, at the hour of 10:00 a.m., be vacated and continued to ___________________, 2021, at the
12
     hour of 10:00 a.m.
13                 April______
                         30, 2021.
            DATED this         day of April, 2021.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
